07/20/2021



                                                                                   Case Number: PR 21-0005
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      PR 21-0005                         FILED
                                                                          JUL 2 0 2021
                                                                        Bowen Cireenwood
                                                                      Clerk of Supreme Court
 IN RE THE MOTION OF WILLIAM N.                                          State of Montana
 SHEPHERD FOR ADMISSION TO THE                                       ORDER
 BAR OF THE STATE OF MONTANA




      William N. Shepherd has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Adrnissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Shepherd has provided the
necessary documentation and has satisfied the requirernents prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, William N. Shepherd may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED thisab da. of-July, 2021.
    (....4
        6/1.0




    eS2
      4 in .4     16•   ,...
          Justices




2